Citation Nr: 0734380	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cancer of the 
hypopharynx, status post laryngectomy, due to Agent Orange 
exposure.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from November 1959 to 
January 1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In that rating decision, the RO denied service 
connection for cancer of the hypopharynx, status post 
laryngectomy, and also denied entitlement to a total rating 
based on individual unemployability (TDIU).  The Board 
remanded the case in June 2006.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the 
veteran's cancer of the hypopharynx, status post 
laryngectomy, is causally related to exposure to Agent Orange 
in service.  


CONCLUSION OF LAW

Service connection for cancer of the hypopharynx, status post 
laryngectomy, is established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The veteran is seeking service connection for cancer of the 
hypopharynx, status post laryngectomy, which he contends is 
due to Agent Orange exposure in service.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service incurrence of a malignant tumor may be presumed if 
manifested to a degree of 10 percent or more within one year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

For the purposes of 38 C.F.R. § 3.307, the term herbicide 
agent means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, specifically:  2,4-D, 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 
C.F.R. § 3.307(a)(6)(i).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending o May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997) (holding that the rationale employed 
in Combee applies to claims based on exposure to herbicides).  
In this regard, as noted earlier, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The veteran contends that his cancer of the hypopharynx is 
due to exposure to Agent Orange herbicides in service.  His 
service medical records include no complaint, finding, or 
diagnosis of cancer of the hypopharynx, and post-service 
medical records show he developed some mild discomfort in his 
throat in January 2002, and after a biopsy in February 2002, 
was diagnosed as having squamous cell carcinoma of the 
hypopharynx.  He underwent chemotherapy and radiation therapy 
followed by a total laryngectomy in November 2002. 

Although the veteran's service records verify he served in 
Vietnam from October 1967 to May 1969, cancer of the 
hypopharynx is not among the diseases for which service 
connection may be granted under 38 U.S.C.A. § 1116(f) and 
38 C.F.R. § 3.309(e), precluding a grant of service 
connection on a presumptive basis under that statutory 
scheme.  Further, service connection may not be granted on a 
presumptive basis under 38 U.S.C.A. § 1112(a) and 38 C.F.R. § 
3.309(a) as there is no medical evidence that cancer of the 
hypopharynx, first shown by the evidence of record in 2002, 
was manifest within the first post-service year.

Although service connection may not be granted on a 
presumptive basis, the Board finds the evidence is at least 
in equipoise as to whether the veteran's cancer of the 
hypopharynx, status post laryngectomy, is causally related to 
exposure to Agent Orange in service.  First, as noted above, 
the veteran has asserted that he was exposed to herbicides in 
service in Vietnam, reporting that he was a platoon sergeant 
in the infantry in Vietnam and was exposed to toxic chemicals 
while going through brush and while he was in the open.  His 
service records confirm he served in Vietnam from 
October 1967 to May 1967, and under 38 C.F.R. 
§ 3.307(a)(6)(iii), he is therefore presumed to have been 
exposed to herbicides in service, which establishes an in-
service injury.  

As to a medical nexus, the Board notes that in a 
February 2003 examination report, a VA physician stated that 
the veteran's disease process was certainly contributed to by 
smoking (involving a 20-year history according to the 
veteran), which was definitely a causative factor, plus there 
could have been other toxic exposures, including Agent Orange 
exposure in service.  The physician said Agent Orange 
exposure would have contributed to the veteran's development 
of squamous cell carcinoma, "although this cannot be 
certain." 

Following review of the veteran's medical records, in a 
May 2003, two VA physicians who specialize in hematology and 
medical oncology concluded that the veteran did not have 
cancer of the larynx, but rather squamous cell carcinoma of 
the hypopharynx, then recurrence of the same tumor in the 
hypopharynx (specifically involving the pyriform sinus, which 
they said is part of the hypopharynx).  They did not provide 
an opinion as to the etiology of the veteran's cancer.  

Additionally, in a July 2004 letter, the veteran's private 
physician at Oregon Health & Science University confirmed 
that the veteran had suffered from hypopharyngeal carcinoma, 
and that the hypopharynx is an anatomic structure adjacent to 
the larynx.  He pointed out that the anatomic boundary 
between the hypopharynx and the aryepiglottic fold and the 
glottic structures themselves is tenuous at times and the 
localization of the site of origin of the tumor could be 
difficult to determine.  The physician stated he had read the 
letter of the VA Study where tumor of the lungs, trachea, and 
larynx were considered compensable under the Agent Orange Act 
and said he "found it hard to believe that the hypopharynx, 
which was an intimate structure related to this, is not 
covered by this."  

In a report dated in June 2007 and signed in July 2007, a VA 
physician who is an Environmental Health Physician (with 
experience working with Agent Orange related issues for 
30 years) reviewed the veteran's entire medical record and 
responded to the Board's request for an opinion as to whether 
the veteran's squamous cell carcinoma of the hypopharynx was 
causally related to his Agent Orange exposure.  In his 
report, the physician provided a detailed review and 
exposition of the medical evidence, with particular scrutiny 
of pathology reports of record.  In his discussion, the 
physician noted that it is accepted by VA that tumors 
involving the respiratory tract including cancers of the 
lung, bronchus, larynx, or trachea are related to dioxin as 
contained in Agent Orange.  He pointed out that the 
epidemiologic studies upon which the association was made 
were based on soft evidence and imprecise reports because the 
subsites of nose, oral, and throat cancers are often reported 
overall as pharyngeal cancer and are included in a larger 
group of head and neck cancers.  He also said an additional 
problem in drawing a line between the pharynx and larynx is 
that the squamous mucosa is a continuous flowing membrane 
without sharp delineation.  He said it is empirically evident 
that any inhaled carcinogens would pass through the entire 
respiratory tract from the nasal epithelium and pharynx into 
the larynx and into the lungs.  He reasoned that the exposure 
to inhaled Agent Orange would thus be, as likely as not, the 
same for non-keratinized stratified squamous epithelium in 
the piriform sinuses immediately above the junction between 
the pharynx and the larynx as below this junction in the non-
keratinized stratified squamous covering the true vocal 
cords.  

In his report, the physician noted that in the veteran's case 
at the time of surgical resection in November 2002, the 
surgical pathology report was ambiguous in that the Gross 
Pathology section of the report placed the tumor in the right 
piriform sinus, but the Final Pathologic Diagnosis described 
the cancer under the heading larynx and right thyroid lobe.  
In any event, he stated that while VA accepts cancers in the 
piriform sinus or proximal as not associated with Agent 
Orange and those distal to the piriform sinus as associated 
with Agent Orange, in his opinion there is no pathobiologic 
basis for this distinction.  He said that since these tissues 
are all covered with non-keratinized stratified squamous 
epithelium and are of similar biologic nature, there is no 
basis for determining that epithelia millimeters apart would 
be more or less susceptible to inhaled or ingested dioxin.  
He concluded that to the degree that Agent Orange has been 
accepted as the presumptive cause of respiratory tract 
cancers involving the lung, bronchus, larynx, or trachea, it 
is as likely as not that the squamous cell carcinoma in this 
patient was similarly related to Agent Orange exposure.  

Although the physician did not provide an unequivocal opinion 
that the veteran's cancer of the hypopharynx was caused by 
his exposure to Agent Orange in service, both he and the 
physician from Oregon Health & Sciences University emphasized 
that the site and nature of the squamous epithelium involved 
in the veteran's cancer of the hypopharynx was so close, 
within millimeters, of the site of cancers of the larynx that 
are presumed by VA to be due to Agent Orange exposure, as to 
logically be equally susceptible to exposure to dioxins.  
Resolving all reasonable doubt in favor of the veteran, the 
Board interprets these opinions as providing the required 
medical nexus between the veteran's cancer of the hypopharynx 
and his exposure to Agent Orange in service.  The Board 
therefore concludes that service connection for cancer of the 
hypopharynx, status post laryngectomy, is established.  


ORDER

Service connection for cancer of the hypopharynx, status post 
laryngectomy, is granted.  


REMAND

The remaining claim on appeal is the veteran's TDIU claim.  A 
TDIU may be assigned were the veteran's service-connected 
disabilities are not 100 percent disabling under the VA 
Schedule for Rating Disabilities, but the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a).  If there is only one such disability, this shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent 
disability or more.  Id.  Marginal employment shall not be 
considered substantially gainful employment and for TDIU 
claims marginal employment generally shall be deemed to exist 
when a veteran's earned annual income does not exceed the 
amount established by the U.S. Department of Commerce, Bureau 
of the Census, as the poverty threshold for one person.  Id.  

Prior to the grant of service connection for cancer of the 
hypopharynx, status post laryngectomy, his service connected 
disabilities were:  arteriosclerotic heart disease with old 
myocardial infarction rated as 60 percent disabling from 
May 1975; diabetes, rated as 20 percent disabling from 
May 2001; and vasomotor rhinitis, rated as noncompensably 
disabling from November 1976.  It is appropriate that the 
TDIU claim be readjudicated in view of the grant of the claim 
for service connection for cancer of the hypopharynx, status 
post laryngectomy.  Further, it is the opinion of the Board 
that the veteran should be provided a current physical 
examination and that the examiner be requested to provide a 
medical opinion as to the effect of the veteran's service-
connected disabilities on his ability to obtain or sustain 
substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any VA medical records for the 
veteran dated from January 2002 to the 
present.  

2.  Arrange for a VA examination of the 
veteran to assess the severity of his 
service-connected disabilities, which are 
the following:  cancer of the 
hypopharynx, status post laryngectomy; 
arteriosclerotic heart disease with old 
myocardial infarction; diabetes; and 
vasomotor rhinitis.  Based on examination 
of the veteran and review of the record, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that the veteran is precluded from 
obtaining or maintaining any 
substantially gainful employment 
(consistent with his education and 
occupational experience) solely due to 
his service-connected disabilities.  The 
examiner should explain the rationale for 
the opinion.  

The claims file must be provided to the 
examiner and that the veteran's records 
were available for review should be noted 
in the examination report. 

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
TDIU claim.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


